Exhibit 10.62.3

AMENDMENT NUMBER THREE

to the

Master Repurchase Agreement Dated as of May 19, 2006

By and among

NOVASTAR MORTGAGE, INC.,

NOVASTAR FINANCIAL, INC.,

NOVASTAR HOME MORTGAGE, INC.,

NOVASTAR CERTIFICATES FINANCING CORP.;

NOVASTAR CERTIFICATES FINANCING LLC,

HOMEVIEW LENDING, INC.,

ACCELERON LENDING, INC., and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

This AMENDMENT NUMBER THREE (“Amendment Number Three”) is made this 9th day of
November, 2006, by and among NOVASTAR MORTGAGE, INC. (“NMF’), NOVASTAR
FINANCIAL, INC. (“NFI”), NOVASTAR HOME MORTGAGE, INC., (“NHMI”), NOVASTAR
CERTIFICATES FINANCING CORP. (“NCFC”), NOVASTAR CERTIFICATES FINANCING LLC
(“NCF”), HOMEVIEW LENDING, INC. (“HLI”) and ACCELERON LENDING, INC. (“ACC”; and
together with NMI, NFI, NHMI, NCFC, NCF and HLI, the “Sellers”), each having an
address at 8140 Ward Parkway, Suite 300, Kansas City, Missouri 64114 and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat
Road, Greenwich, Connecticut 06830 (the “Buyer”), to the Master Repurchase
Agreement, dated as of May 19, 2006, as amended (the “Agreement”).

RECITALS

WHEREAS, the Sellers and the Buyer desire to amend the Agreement and the Pricing
Side Letter dated as of May 19, 2006 among the Buyer and the Sellers (the
“Pricing Letter”) to, among other things, revise the Pricing Rate for Purchased
Loans, add Hospital Line Assets, remove NHMI as a Seller and extend the
Termination Date, all as more fully set forth herein and in Amendment Number One
to the Pricing Letter dated of even date herewith (the “Pricing Letter
Amendment”), subject to all of the terms and provisions of the Agreement which
are applicable to Sellers thereunder;

WHEREAS, as of the date of this Amendment Number Three, the Sellers represent to
the Buyer that they are in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Program Documents and no Default or Event of Default exists under any Program
Documents;

WHEREAS, in order to induce the Buyer to enter into this Amendment Number Three,
the Sellers have agreed to pay the Buyer a commitment fee in an amount set forth
herein on the date of execution of this Amendment Number Three; and

WHEREAS, the Sellers and the Buyer have agreed to amend the Agreement as set
forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Effective as of November 9, 2006, the Agreement is hereby amended as
follows:

A. The definition of “Committed Amount” in Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“Committed Amount” shall mean $750,000,000.

B. Section 1 of the Agreement is hereby amended by adding the following
definition in appropriate alphabetical order:

“Hospital Line Asset” shall mean, as identified by any Seller as a “Hospital
Line Asset” on the related Loan Transaction Notice, (i) any Eligible Loan as to
which any Monthly Payment is 30 or more days past due as of any date of
determination, where such Loan was acquired by a Seller or an Affiliate thereof
as a result of the optional termination or “clean up call” of any securitization
with respect to which any Seller or Affiliate thereof was the sponsor or issuer
or was required to be repurchased by a Seller or an Affiliate thereof pursuant
to the terms of a whole loan purchase and sale arrangement in which such Seller
or Affiliate thereof is the “seller” thereunder, or otherwise or (ii) any
Eligible Pledged Stock of an Eligible Entity that owns REO Property; provided
however, no such Eligible Loan or Eligible Pledged Stock shall be a Hospital
Line Asset if such Loan or Pledged Stock is, or has been at any time, subject to
a Transaction hereunder.

C. The definition of “Maximum Aggregate Purchase Price” in Section 1 of the
Agreement is hereby deleted in its entirety and replaced with the following:

“Maximum Aggregate Purchase Price” shall mean the Committed Amount, plus in the
sole discretion of the Buyer, the Uncommitted Amount.

D. The definition of “Termination Date” in Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“Termination Date” shall mean November 9, 2007, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

E. The definition of “Uncommitted Amount” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:

“Uncommitted Amount” shall mean, as of any date of determination, $50,000,000
minus the sum of the outstanding aggregate purchase price (as of such date of
determination) for purchased assets that are subject to a Transaction (as
defined in the Warehouse USA Facility) under the WarehouseUSA Facility.

 

-2-



--------------------------------------------------------------------------------

F. Section 1 of the Agreement is hereby amended by adding the following
definition in appropriate alphabetical order:

“WarehouseUSA Facility” shall mean that certain master repurchase agreement
among the Buyer, Warehouseusa Capital Corp., NMI, NFI and NFI Holding
Corporation that is or will be entered into on or about November 2006.

G. Subpart (b) of Part I of Schedule 1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

(b) Payments Current. Except with respect to Eligible Loans that are Hospital
Line Assets, the first Monthly Payment shall have been made prior to the second
scheduled Monthly Payment becoming due.

H. The Agreement is hereby amended to delete all references to Novastar Home
Mortgage, Inc.

SECTION 2. Conditions Precedent. The Sellers agrees to pay to the Buyer all fees
and out of pocket expenses incurred by the Buyer in connection with this
Amendment Number Three and the Pricing Letter Amendment (including all
reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel incurred in connection with this Amendment Number Three and the Pricing
Letter Amendment). It is a condition precedent to the effectiveness of this
Amendment Number Three and the Pricing Letter Amendment that Seller pay to Buyer
in immediately available funds all such outstanding fees and expenses and the
first installment of the Commitment Fee.

SECTION 3. Effectiveness of Amendment. This Amendment Number Three shall be
effective upon the satisfaction of the conditions precedent in Section 2 above
and Buyer’s receipt of the signed counterpart to this Amendment Number Three
executed by each party hereto.

SECTION 4. Termination and Release of NHMI. Buyer hereby acknowledges receipt of
an amount equal to the Repurchase Price for all Loans, Pledged Stock and Bonds
sold by NHMI subject to a Transaction (collectively, the “NHMI Repurchased
Assets”) plus all unpaid costs, fees, expenses and indemnities due and owing to
the Buyer from NHMI as of the date hereof under the Program Documents
(collectively, the “NHMI Payout”). Each of the parties hereto agrees that, in
consideration of the payment of the NHMI Payout in accordance with the terms of
this Agreement, each of the following events have occurred or shall occur:

(i) as of the date of this Amendment Number Three, NHMI is released from its
respective obligations thereunder (other than any obligations or liabilities
that survive termination) without any further action of or notice to any other
party, and the

 

-3-



--------------------------------------------------------------------------------

Program Documents shall be of no further force or effect and none of the parties
thereto will have any further fights, obligations or liabilities to NHMI;

(ii) all security interests, liens and other encumbrances granted to, or
otherwise existing in favor of, the Buyers in respect of the NHMI Repurchased
Assets sold by NHMI are released; and

(iii) Buyers shall promptly execute and deliver such instruments and documents
as NHMI may reasonably request for the purpose of evidencing the termination and
release described above.

SECTION 5. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

SECTION 7. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number Three, the Sellers hereby represent to the Buyer that as
of the date hereof, each of the Sellers is in full compliance with all of the
terms and conditions of the Program Documents and no Default or Event of Default
has occurred and is continuing under the Program Documents.

SECTION 8. GOVERNING LAW. THIS AMENDMENT NUMBER THREE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 9. Counterparts. This Amendment Number Three may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sellers and the Buyer have caused this Amendment Number
Three to be executed and delivered by their duly authorized officers as of flae
day and year first above written.

 

NOVASTAR MORTGAGE, INC.

(Seller)

 

NOVASTAR HOME MORTGAGE, INC.

(Seller)

By:  

/s/ Todd Phillips

  By:  

/s/ Todd Phillips

Name:   Todd Phillips   Name:   Todd Phillips Title:   Vice President, Treasurer
and Controller   Title:   Vice President, Treasurer and Controller

NOVASTAR FINANCIAL, INC.

(Seller)

 

NOVASTAR CERTIFICATES FINANCING CORP.

(Seller)

By:  

/s/ Todd Phillips

  By:  

/s/ Todd Phillips

Name:   Todd Phillips   Name:   Todd Phillips Title:   Vice President, Treasurer
and Controller   Title:   Vice President, Treasurer and Controller

NOVASTAR CERTIFICATES FINANCING LLC.

(Seller)

 

HOMEVIEW LENDING, INC.

(Seller)

By:  

/s/ Todd Phillips

  By:  

/s/ Todd Phillips

Name:   Todd Phillips   Name:   Todd Phillips Title:   Vice President, Treasurer
and Controller   Title:   Vice President, Treasurer and Controller

ACCELERON LENDING, INC.

(Seller)

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

(Buyer)

By:  

/s/ Todd Phillips

  By:  

/s/ Anthony Palmisano

Name:   Todd Phillips   Name:   Anthony Palmisano Title:   Vice President,
Treasurer and Controller   Title:   Managing Director